Name: 2010/249/: Commission Decision of 30Ã April 2010 concerning the adoption of a financing decision towards a preparatory action on control posts for 2010
 Type: Decision
 Subject Matter: tariff policy;  agricultural activity;  financing and investment;  organisation of transport;  agricultural policy;  environmental policy;  health
 Date Published: 2010-05-01

 1.5.2010 EN Official Journal of the European Union L 110/32 COMMISSION DECISION of 30 April 2010 concerning the adoption of a financing decision towards a preparatory action on control posts for 2010 (2010/249/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular the introductory phrase and Article 49(6)(b) and Article 75(2) thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Whereas: (1) The communication from the Commission to the European Parliament and the Council on a Community action plan on the protection and welfare of animals 2006-2010 (3) identifies as one area of action the upgrading of existing minimum standards for animal protection and welfare in line with new scientific evidence and socioeconomic assessments as well as securing efficient enforcement. (2) In order to improve the welfare of certain categories of transported animals, Union legislation lays down requirements concerning maximum journey times after which the animals are to be unloaded, fed and watered and rested. Such obligatory breaks in the long-distance transport of animals take place at control posts, as defined in Article 1(1) of Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for control posts (4). (3) The increase in the number of animals being transported by road over long journeys has led to the need for improved control posts. It is necessary to determine, by consulting stakeholders and using their technical expertise, quality criteria for control posts and to determine which strategies should be developed within the Union. (4) In addition, there is a lack of control posts in certain locations and a number of existing control posts are of poor quality. A preparatory action, including the building or renovating of certain control posts, should therefore be carried out. (5) In 2008, a call for proposals was published by the Commission for a similar preparatory action, but none of the proposals received met the minimum criteria of the call, due to the lack of sufficient information regarding the economic viability of the projects as well as the source of co-financing. (6) Commission Decision 2009/755/EC of 13 October 2009 concerning the adoption of a financing decision towards a preparatory action on control posts for 2009 (5) established two phases of the preparatory action for 2009: firstly a preliminary study by a procurement procedure and another one by grants. (7) In 2009, the preliminary study provided for in Decision 2009/755/EC was initiated to collect information on the current status of control posts as well as to define quality criteria for high quality control posts. That study will also establish economic criteria for providing subsidies to properly renovate or build high quality control posts. The results of the study are expected by May 2010 and the procedure for grants provided for by Decision 2009/755/EC will be initiated on the basis of the criteria established in the study. (8) It is appropriate to maintain financing by the Union for that preparatory action. In the general budget of the European Union for 2010, the budgetary authority allocated EUR 2 000 000 to a preparatory action on control posts. (9) This Decision constitutes a financing decision within the meaning of Article 75(2) of Regulation (EC, Euratom) No 1605/2002 and Article 90 of Regulation (EC, Euratom) No 2342/2002. (10) Pursuant to Article 83 of Regulation (EC, Euratom) No 1605/2002, the validation, authorisation and payment of expenditure should be completed within the time limits laid down in the Implementing Rules. (11) For the application of this Decision, it is appropriate to define the term substantial change, within the meaning of Article 90(4) of Regulation (EC, Euratom) No 2342/2002, HAS ADOPTED THIS DECISION: Article 1 The preparatory action, as set out in the Annex, (the preparatory action) is hereby adopted. Article 2 For the purposes of this Decision, the definition of control post in Article 1(1) of Regulation (EC) No 1255/97 shall apply. Article 3 The maximum contribution of the European Union for the implementation of the preparatory action is set at EUR 2 000 000, to be financed from budget line 17 04 03 03 of the general budget of the European Union for 2010. Article 4 1. The authorising officer may adopt any changes to this Decision which are not considered substantial within the meaning of Article 90(4) of Regulation (EC, Euratom) No 2342/2002, in accordance with the principles of sound financial management and of proportionality. 2. Cumulated changes of the allocations to the actions covered by the preparatory action not exceeding 10 % of the maximum contribution provided for in Article 3 of this Decision shall not be considered to be substantial within the meaning of Article 90(4) of Regulation (EC, Euratom) No 2342/2002, provided that they do not significantly affect the nature and objective of the preparatory action. Done at Brussels, 30 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. (3) COM(2006) 13 final. (4) OJ L 174, 2.7.1997, p. 1. (5) OJ L 269, 14.10.2009, p. 26. ANNEX PREPARATORY ACTION FOR CONTROL POSTS FOR 2010 1.1. Introduction This preparatory action contains one implementing measure for 2010. On the basis of the objectives given in the preparatory action, the allocation of the budget is for grants for the building or the renovation of control posts (to be implemented in direct centralised management) and is set at: EUR 2 000 000. 1.2. Grants for the building or the renovation of control posts Grants shall be awarded by means of a written agreement (grant agreement). LEGAL BASIS Preparatory action within the meaning of Article 49(6)(b) of Regulation (EC, Euratom) No 1605/2002. BUDGETARY LINE 17 04 03 03 PRIORITIES OF THE YEAR, OBJECTIVES TO BE FULFILLED AND PLANNED RESULTS The increased number of animals being transported by road over long journeys has increased the need for improved control posts where animals are to rest. In the interest of animal health and welfare, it has been necessary to introduce specific measures to avoid stress to the animals and the spread of infectious diseases. The objective of the preparatory action is to increase the use of control posts and promote high quality control posts. This preparatory action is a follow up of a previous preparatory action provided for in Decision 2009/755/EC. DESCRIPTION AND OBJECTIVE OF THE IMPLEMENTING MEASURE The preparatory action shall consist in building or renovating high quality control posts in order to validate an experimental certification scheme based on the results of the feasibility study launched in 2009 pursuant to Decision 2009/755/EC. The preparatory action is expected to encourage an economically viable certification scheme for high quality control posts in order to improve the welfare of animals transported over long journeys. IMPLEMENTATION The implementation shall be carried out directly by the Directorate-General for Health and Consumers. TIMETABLE AND INDICATIVE AMOUNT OF THE CALL FOR PROPOSALS/DIRECT AWARD A single call for proposals of EUR 2 000 000 shall be published. The preparatory action shall be performed within 24 months from the date of the signature of the grant agreement. The call for proposals shall be launched after the completion of the study on the evaluation of the feasibility as referred to in Section 1.2 of Decision 2009/755/EC foreseen by the end of May 2010. MAXIMUM POSSIBLE RATE OF CO-FINANCING 70 % ESSENTIAL SELECTION AND AWARD CRITERIA Selection criteria  Financial capacity of the applicant:  applicants must show that they have the financial capacity to carry out the action to be financed,  applicants must provide evidence that they have available own resources needed for the Union co-financing requested and to manage the necessary cash-flow for the management of the project. The amount of the grant given to a beneficiary must not exceed the total amount of his/her own capital and long-term debt.  Technical and professional capacity of the applicant:  applicants must have the technical capacity and the professional capability to carry out the action to be co-financed. They must provide evidence of their knowledge and experience in the field of animal-related infrastructure and animal transport operations. They must provide certification and descriptions of projects and activities undertaken by them three years before the date of their application and more particularly of projects related to related issues (transport or keeping of animals, building of infrastructure related to animals). They must provide detailed curriculum vitae of each member of their team and demonstrate the managerial capabilities of the project director and manager, including his or her educational background, degrees and diplomas, professional experience, research work and publications,  applicants must demonstrate that organisations applying for the action are committed to the objectives of the project and support the principle of introducing a certification scheme for control posts which is to be implemented by the action. They must provide evidence of the contacts and international stakeholders that they intend to consult, in particular as regards certification, and whose resources they intend to draw upon in the course of the execution of the preparatory action. Award criteria The following general award criteria shall apply:  soundness of the approach (20 %),  organisation of work and degree of involvement of competent authorities/organisations in the Member States covered by the action (30 %),  relevance of the project at Union level and multiplier effect (30 %),  cost-effectiveness ratio of the project (20 %). FORM OF THE GRANT Written agreement.